OVERTON, Justice.
This is an appeal by the State from an order of the County Court for Orange County granting the defendant’s motion to dismiss on the basis that the Florida loitering statute, Section 856.021, Florida Statutes, is unconstitutional. The order being final in nature,1 we have jurisdiction pursuant to Article V, Section 3(b)(1), Florida Constitution.
Subsequent to the filing of the instant appeal, this Court rendered its decision in State v. Ecker, 311 So.2d 104 (Fla.1975), in which we held the subject statute to be constitutional, subject to the conditions and limitations therein expressed.
The order of the trial court is accordingly reversed, and this cause is remanded to the trial court for further proceedings not inconsistent with our opinion in State v. Ecker, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents with an opinion.

. Burnsed v. Seaboard Coastline Railroad Company, 290 So.2d 13 (Fla.1974).